Exhibit 10.2 THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES AC T OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE OR OTHER JURISDICTION. NEITHER THE NOTE NOR ANY INTEREST OR PARTICIPATION THEREIN MAY BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED: (I) IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE NOTE OR ANY SUCH INTEREST OR PARTICIPATION UNDER THE SECURITIES ACT OR APPLICABLE STATE SECURITIES LAWS; OR (II) IN THE ABSENCE OF AN OPINION OF COUNSEL, IN A FORM ACCEPTABLE TO THE ISSUER, THAT REGISTRATION IS NOT REQUIRED UNDER THE 1; (III) UNLESS SOLD, TRANSFERRED OR ASSIGNED PURSUANT TO RULE PROMISSORY NOTE June 2, 2017 FOR VALUE RECEIVED, Microphase Corporation, a corporation incorporated under the laws of the State of Delaware and located at 100 Trap Falls Road Extension, Suite 400, Shelton, CT 06484 (the “ Company ”), hereby promises to pay to the order of Lucosky Brookman LLP, a limited liability partnership organized and existing under the laws of the State of New Jersey and located at 101 Wood Avenue South, 5th Floor, Woodbridge, New Jersey 08830, or its successors or assigns (the “ Holder ”), the principal amount of Four Hundred Fifty Thousand and 00/100 United States Dollars (US$450,000.00) on or before November 25, 2017 (the “ Maturity Date ”), and to pay interest on the unpaid principal balance hereof at the rate of eight percent (8%) per annum commencing on the date hereof (the “ Issuance Date ”), in accordance with the terms hereof. This Promissory Note (as may be amended or supplemented from time to time, the “ Note ”) is being issued by the Company to memorialize legal fees owed to the Holder as of the date hereof for legal services rendered by the Holder to the Company. 1. Payments of Principal and Interest . (a) Payment of Principal . The principal amount of this Note shall be paid to the Holder on the Maturity Date. (b) Payment of Interest . Interest on the unpaid principal balance of this Note shall accrue at a rate of eight percent (8%) per annum commencing on the Issuance Date. Interest shall be computed on the basis of a 360-day year and paid for the actual number of days elapsed. Interest shall be paid in full on the Maturity Date. (c) Payment of Default Interest . Any amount of principal or interest on this Note which is not paid when due shall bear interest until such past due amount is paid at the rate that is the highest permissible non-usurious interest rate (the “ Default Rate ”). (d) General Payment Provisions . All payments of principal and interest on this Note shall be made in lawful money of the United States of America by certified bank check or wire transfer to such account as the Holder may designate by written notice to the Company in accordance with the provisions of this Note. Whenever any amount expressed to be due by the terms of this Note is due on any day which is not a Business Day, the same shall instead be due on the next succeeding Business Day. For purposes of this Note, “ Business Day ” shall mean any day other than a Saturday, Sunday or a day on which commercial banks in the State of New York are authorized or required by law or executive order to remain closed. (e) Optional Prepayment . At any time, upon receiving the written consent of the Holder, the Company may pre-pay this Note without penalty and, upon such prepayment in full, the Holder shall have no further rights under this Note. 2. Defaults and Remedies . (a) Events of Default . An “ Event of Default ” means: (i) a default for three (3) months (the “ Cure Period ”) in payment of principal or interest on this Note; (ii) the failure by the shareholders of Digital Power Corporation (“
